Per Curiam.
Surveyors are officers of government, known as such to tho law. Their duties are prescribed, not by individuals, but by the legislature—they are sworn to execute them to the best of their skill and judgment. The validity of their acts, surely has no dependance on the will or directions of claimants.
If they mistake in running out land, so as not to conform to entries, hardships may some times arise, but it were much better that should be the case, than to suffer the weight of general inconvenience which would result from a contrary doctrine.
If a surveyor mistakes in running out land it seems reasonable to suppose that he may correct that mistake before a grant issues, but he is surely not competent to correct it, where such correction might injure a subsequent adjoining enterer, who perhaps had waited some time, in order to see in what manner the first entry was surveyed, so that he might adjoin in safety.
If a surveyor makes a mistake in running out land, it does not render the survey and grant void; but in this as well as in every other case, the exercise of an individual right, should not be atttended with injury to innocent men, who have conformed to the requisitions of the law.* Verdict for the Plaintiff.